EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Min Wei on 5/10/2021.

The application has been amended as follows: 
In the specification, paragraphs [0028], [0040] and [0041] have been replaced with the following amended paragraphs:

[0028]		As illustrated in FIGS. 3, the fully sealed housing component 21 has an interior space 75 and an exterior surface 76. The housing component 21 may have an needle channel 150 formed therein to permit the injection needle 90 to pass through. According to certain embodiments, a pierceable elastomeric component 155 is disposed within the needle channel 150 to maintain the sterility of the injection needle 90 and the housing component 21. Before the injection needle 90 projecting into the injection site, the pointed needle end 91 is always embedded in the pierceable elastomeric component 155. This design not only keeps the injection needle 90 sterile, but also covers the opening of the pointed needle end 91 on the injection 

[0040]		Figure 6 depicts an exploded view of the pre-filled cartridge 40. The advantage of using a pre-filled container for liquid drug is that the healthcare professionals don't have to fill the drug container during the device preparation. This is not only make the device easier to use, but also reduce the chance of contamination during preparation. It is to be appreciated that any container that permits dispensing a liquid drug in a pre-filled format therein from one end via a plunger 42 moving to another end may conveniently be used with the invented device according to the present invention. The plunger 42 is placed on one end of the cartridge body 41. The push force from the push component 50 is exercised on the plunger 42. On the other end of the cartridge body 41, there is a septum closure 43, and a crimp cover 44 for firmly assembling the septum closure 43 with the cartridge body 41. The pre-filled cartridge 40 contains a volume of a drug. According to certain embodiments, the drug may be a granulocyte 

[0041]		Alternatively, beforecovered by the elastomeric component 150, on the other end, the connecting needle 160 is covered by a pierceable sheath 170, as shown in Figure 7 and 8. The flexible tube 70 is connected with the connecting needle 160 through a feature 104.

The claims have been amended as follows:
Claim 19. A drug delivery device comprising:
	a housing component having an interior space, an exterior surface and an aperture feature configured to be gas permeable, wherein the interior space is configured to be sterilized by gas sterilization through the aperture feature; 
	a pre-filled drug container disposed within the interior space of the housing component and configured to provide a volume of a drug, wherein the pre-filled drug container has a  component at one end of the pre-filled drug container to fully close the drug inside the pre-filled container, whereinexterior surfaces of the pre-filled drug container and the closure component are accessible for gas sterilization through the aperture feature; and	
	an injection needle disposed within the interior space of the housing component and configured to deliver the drug provided by the pre-filled drug container out of the exterior surface of the housing component,
	wherein the housing component is fully sealed and without a component for transferring the drug into the pre-filled drug container thereby greatly reducing contamination of the drug. 

Claim 20 (cancelled) 

Claim 21 (cancelled) 

Claim 22. The drug delivery device according to claim [[20]]19, further comprising a connecting needle arranged adjacent the closure component and configured to pierce the closure component. 

Claim 23. The drug delivery device according to claim 22, wherein the connecting needle is disposed within the interior space of the housing component. 

Claim 24. The drug delivery device according to claim [[20]]22, further comprising a connecting tube in fluid communication with the connecting needle 

Claim 26. The drug delivery device according to claim [[20]]19, further comprising a needle drive mechanism to move one end of the injection needle projecting beyond the exterior surface of the housing component to begin the drug delivery. 

Claim 27. The drug delivery device according to claim [[20]]19, further comprising a needle drive mechanism to move one end of the injection needle back into the interior space of the housing component after the drug delivery is completed. 

Claim 28. The drug delivery device according to claim [[20]]19,  wherein one end of the injection needle is covered in an elastomeric component. 

Claim 29. The drug delivery device according to claim [[20]]19, further comprising a delivery mechanism to deliver at least a portion of the volume of the drug provided by the pre-filled drug container to flow through the injection needle. 

Claim 30 (cancelled)  

Claim 32. The drug delivery device according to claim 31, wherein the microcontroller is disposed within the interior space of the housing component

Claim 36. A method of producing a drug delivery device comprising the steps of:
	filling a drug into a drug container to prepare a pre-filled drug container, wherein the pre-filled drug container is fully closed with a component;
	providing an injection needle configured to deliver the drug provided by the pre-filled drug container;
	providing a housing component having an interior space and an aperture feature configured to be gas permeable, wherein the housing component is without a component for transferring the drug into the pre-filled drug container; 
	placing the pre-filled drug container and the injection needle into the interior space of the housing component; 
	sealing the housing component after placing the pre-filled drug container and the injection needle; and
	sterilizing the interior space of the housing component after sealing the housing,, wherein exterior surface of the pre-filled drug container and the closure component are accessible for gas sterilization through the aperture feature.	 

Examiner’s Comment
The closest reference to Applicant’s invention is Arnitz et al. (US 2013/0006213). Arnitz et al. disclose a similar invention as outlined in paragraph [0046] of the reference. However, upon closer review, it appears that paragraph [0046] includes editorial errors that suggest something that is not actually disclosed as the invention. Arnitz et al. discloses an apparatus with a removal device containing a needle in one chamber and a drug container located in another chamber. The abstract and summary of invention in Arnitz et al. discuss the sterilizable removal device, but make no mention of sterilizing the drug container overall. Instead of sterilizing the interior of the housing including the drug container (and the drug container overall housing), Arnitz et al. discloses sterilizing the connecting between the removal device and the drug container by methods other than gas sterilization (Arnitz et al., paragraphs [0048] and [0050]). Thus Arnitz et al. appears to be teaching away from sterilizing the whole drug container by stating that only the connection needs to be sterilized. 
Paragraph [0046] is therefore being interpreted as containing errors when referring to “the container.” In this paragraph, “the container” is being interpreted as the interior of the removal device. This interpretation appears to be more consistent with the disclosure in the rest of the specification of Arnitz et al. 
By contrast, the instant invention includes both the needle and the drug container in a single housing with the needle and the drug container accessible to gas sterilization through the aperture in the housing. 
Krag et al. (US 2009/0254041) teach a patch unit with a separately packaged pump unit that contains a drug reservoir 350. Thus the needle and the drug container are not sealed in the same housing and are not accessible to gas sterilization within the same housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 11, 2021